Case 2:16-md-02687-MCA-MAH Document 1458 Filed 10/21/20 Page 1 of 2 PageID: 37155




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


                                                      :
    IN RE: LIQUID ALUMINUM                            :
    SULFATE ANTITRUST LITIGATION                      :   Civil Action No. 16-md-2687 (MCA)(JAD)
                                                      :
    This Document Relates to                          :
    Indirect Purchaser Plaintiffs                     :
                                                      x

                      INDIRECT PURCHASER PLAINTIFFS’ MOTION
                   TO APPROVE DISTRIBUTION OF SETTLEMENT FUND

            Indirect Purchaser Plaintiffs (“IPPs”) move this Court for an order approving distribution

   of the net Settlement Fund and in support state:

            1.        On October 25, 2019, this Court entered its Order regarding Settlement

   Motions [ECF 1399-2] which approved the all-cash $33,000,000 settlements achieved for the

   benefit of the class of purchasers of Liquid Aluminum Sulfate.

            2.        This Court also approved the Plan of Allocation which provided for a pro

   rata allocation and payment to eligible members of the Class.

            3.        A.B. Data, Ltd., the approved Claims Administrator, has completed the

   processing of eligible claims and, in accordance with the Plan of Allocation, makes the

   allocation of the net settlement fund to eligible members of the Class.

            4.        Attached hereto is the Declaration of Eric J. Miller which describes the

   process by which A.B. Data completed the allocation for distribution of the Settlement Fund.

            5.        The net settlement fund has a balance at least of $19,709,932.75 since

   earnings continue to accrue daily. Based on the dollar value of eligible claims determined by

   A.B. Data, eligible claimants will recover at least 73.029% of their damages. This is an

   outstanding recovery for the Class and warrants approval of the distribution. The court should
Case 2:16-md-02687-MCA-MAH Document 1458 Filed 10/21/20 Page 2 of 2 PageID: 37156




   approve the AB Data fees and expenses as set forth in the attached Eric Miller Declaration, and

   approve the distribution.

   Dated: October 21, 2020                          Respectfully submitted,

                                                    Indirect Purchaser Plaintiffs

                                                    s/Marvin A. Miller
                                                    Marvin A. Miller
                                                    Miller Law LLC
                                                    115 S. LaSalle Street, Suite 2910
                                                    Chicago, IL 60603
                                                    (312) 332-3400

                                                    s/Jay B. Shapiro
                                                    Jay B. Shapiro
                                                    Stearns Weaver Miller Weissler
                                                    Alhadeff & Sitterson, P.A.
                                                    Museum Tower
                                                    150 West Flagler Street, Suite 2200
                                                    Miami, FL 33130
                                                    (305) 789-3229

                                                    Class Counsel for Indirect Purchaser Plaintiffs




   #8933758 v1
